Name: Commission Regulation (EC) No 984/96 of 31 May 1996 amending Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regard to potatoes
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade;  agricultural policy;  regions of EU Member States;  international trade
 Date Published: nan

 Avis juridique important|31996R0984Commission Regulation (EC) No 984/96 of 31 May 1996 amending Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regard to potatoes Official Journal L 131 , 01/06/1996 P. 0051 - 0052COMMISSION REGULATION (EC) No 984/96 of 31 May 1996 amending Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regard to potatoesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural products (1), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 21 thereof,Whereas Article 21 of Regulation (EEC) No 1601/92 provides for a restriction on deliveries of ware potatoes to the Canary Islands from third countries and the rest of the Community during sensitive periods in order to avoid disturbance of the marketing of Canary Island production; whereas those arrangements were suspended by Commission Regulation (EC) No 2254/95 (3);Whereas, in accordance with Article 11 of the Agreement on Safeguards concluded in the Uruguay Round multilateral negotiations (1986-1994) (4), steps should be taken to phase out that restriction on imports;Whereas the sensitive periods for 1996, 1997 and 1998 and the maximum quantities of potatoes to be delivered to the Canary Islands during those periods should be fixed; whereas the monthly allocation of those quantities may be amended in line with market developments; whereas Article 10 of Commission Regulation (EEC) No 2168/92 (5), as last amended by Regulation (EC) No 1967/95 (6), should be amended;Whereas Regulation (EC) No 2254/95 should be repealed;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2168/92 is amended as follows;1. the first subparagraph of Article 10 (1) is replaced by the following:'1. Deliveries of ware potatoes falling within CN codes 0701 90 51, 0701 90 59 and 0701 90 90 from third countries and the rest of the Community to the Canary Islands during the sensitive periods of 1996, 1997 and 1998 shown in the Annex shall be limited to the quantities given therein.`;2. the Annex is replaced by the Annex hereto.Article 2 Regulation (EC) No 2254/95 is hereby repealed.Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 June 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 May 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 173, 27. 6. 1992, p. 13.(2) OJ No L 260, 31. 10. 1995, p. 10.(3) OJ No L 230, 27. 9. 1995, p. 41.(4) OJ No L 336, 22. 12. 1994, p. 1.(5) OJ No L 217, 31. 7. 1992, p. 44.(6) OJ No L 189, 10. 8. 1995, p. 29.ANNEX 'ANNEXAllocation of the quantities referred to in Article 10>TABLE>